DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihama (JP 2012-050324 A), Yeh et al. (9,966,861), Crespo (2018/0126890), Meng et al. (2017/0339751), Rada et al. (WO 2012/103138 A1), and Um et al. (2018/0268473).
Regarding independent claims 1, 5, and 9, and dependent claim 8, Nishihama teaches a handheld power-supplying device (Fig. 5), comprising: 
a power generator (4) that generates power by being driven by an engine (3);
a storage battery (1) being chargeable with power generated by the power generator;
a measuring unit (5) configured to measure a voltage and a current supplied to a load (30)([0009], [0011]);
a calculating unit comprising processors (inside 6) configured to calculate out an apparent power from a measurement value of the voltage and a measurement value of the current measured by the measuring unit ([0009], [0011]);
a state determining unit (inside 6) configured to determine, when a load is identified, whether or not the load has shifted from the high power consumption state to the low power consumption state on the basis of the current measured by the measuring unit ([0009], [0011], [0012]);
and a control unit configured to activate the engine and supply the power generated by the power generator to any load in a case where an operation state of said load is the high power consumption state ([0091]), and stop the engine upon accepting a stop instruction and supply the power stored in the storage battery to any load in a case where the operation state of the load has shifted from the high power consumption state to the low power consumption state ([0083]). ([0072], [0075], [0079]-[0086])
Nishihama fails to explicitly teach determining whether or not the load has shifted states on the basis of a current threshold for the load.  
Yeh teaches a similar device for detecting load states.  Yeh teaches determining whether or not the load has shifted states, from a high power consumption state to a low power consumption state and vice versa, on the basis of a current threshold for the load (Col. 7, lines 21-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yeh’s method of detecting operating states of the load into Nishihama’s invention since it allows for another way to detect operating state changes in the loads in Nishihama’s invention.
Nishihama and Yeh fail to explicitly teach an outlet connected to the load, wherein the load comprises plural types of loads, including some having heating and/or warming states.  
Crespo teaches a similar power-supplying device (Fig. 1) to that of Nishihama.  Crespo teaches a power generator (110), a storage battery (116), and plural types of loads (114), like Nishihama.  Crespo teaches the loads having cooling states (refrigerators), a first type of load comprising heating and warming (cooking devices) states ([0003]), including a second type of load only having a heating state (i.e. microwave; [0062]).  Crespo also teaches the power-supplying device comprising an outlet configured to be connected to a load and supply power generated by the power generator or stored in the storage battery to the load ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement outlets and plural types of loads into Nishihama’s invention to allow for easier modular connections between various plural loads and the power-supplying device, and to allow for the device to be able to heat items in addition to cooling them. 
Nishihama, Yeh, and Crespo fail to explicitly teach the various operating states of the loads (i.e. heating and warming) having high and low power consumption states.  Meng teaches similar loads to that of Nishihama and Crespo.  Meng teaches each of the loads having heating (“fast heating”) and warming (“slow heating”) states corresponding to high/normal and low/power saving power consumption states, respectively, including feature amounts (i.e. 600W or 1800W) corresponding to each power consumption state of each load ([0079]-[0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement loads having heating and warming states corresponding to high and low power consumption states into Nishihama’s invention, since Crespo was silent as to the power consumption levels and Meng teaches their corresponding power consumption states known in the art and would allow for a more efficient system by being able to supply less power when needed. 
The combination would lead to scenarios in Nishihama when the load is in a heating/high power consumption state to activate the engine as claimed, and when the load has shifted from the heating state to the warming state to stop the engine and supply power stored in the storage battery as claimed.
Nishihama, Yeh, Crespo, and Meng all fail to explicitly teach the calculating unit, storage unit, and type identifying unit as claimed.  Rada teaches a similar load identifying system (Fig. 2; [0162], [0163]) to that of Nishihama.  Rada teaches a calculating unit (via algorithms) configured to calculate out an apparent power of the load and a power factor of the load from an energy monitoring device (similar to Nishihama’s measuring unit) to create a load signature (Abstract; pg. 53, lines 12-26);
a storage unit (“stored table” in Abstract and/or database) configured to store an apparent-power-to-power-factor relation map (part of the load signature), the apparent-power-to-power-factor relation map storing: an apparent power and a power factor for a plurality of loads (“appliances”; i.e. Crespo’s first and second types of loads), in advance (Abstract; pg. 53, lines 12-26); and
a type identifying unit configured to identify what type of load connected with the power-supplying device, on the basis of the apparent power and the power factor calculated out by the calculating unit and the apparent power and the power factor stored in the apparent-power-to-power-factor relation map (Abstract; pg. 53, lines 12-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rada’s calculating, storage, and type identifying units’ functions into the Nishihama, Yeh, Crespo, and Meng combination, which would gather and use more information for the device to allow for a more precise control of the loads and power provided throughout the system.
The Nishihama combination fails to explicitly teach the storage unit storing the claimed load information.  Um teaches a similar vehicle system (Fig. 2; [0162], [0163]) to that of Nishihama.  Um teaches a storage unit (300) storing load information indicating, for each load, operation information (i.e. “whether or not the loads have a heating/high power consumption and/or warming/low power consumption function/mode”; Crespo’s microwave and cooking devices) and a warming/mode determining unit (403’) configured to determine, based on the load information, whether or not a particular load has a heating/high power consumption and/or warming/low power consumption function/mode. ([0162], [0163])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the storage unit to store load information as claimed into Nishihama’s invention, so the controller will know how to control and what to expect from each of the loads in the device.
Regarding claims 3 and 6, Crespo teaches the load comprising various cooking devices which have a warming function. ([0003])
Regarding claim 7, Nishihama teaches the load being a refrigerator having a cooling function for keeping cool. ([0009])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihama (JP 2012-050324 A), Yeh et al. (9,966,861), Crespo (2018/0126890), Meng et al. (2017/0339751), Rada et al. (WO 2012/103138 A1), and Um et al. (2018/0268473) as applied to claim 1 above, and further in view of Andre et al. (2015/0121273).
The Nishihama combination teaches the handheld power-supplying device as described above.  They fail to explicitly teach the refrigerator having a cooling (high power) state and a keeping cool (low power) state.  Andre teaches a refrigerator having a cooling (high power) state and a keeping cool (low power state) ([0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refrigerator in the Nishihama combination to have a cooling (high power) state and a keeping cool (low power) state, to allow the refrigerator to run more efficiently.  The above modification into the Nishihama combination would teach the rest of claim 4.
Response to Arguments
4.	Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive.  Regarding the Applicant’s argument that Um is non-analogous art, the Examiner believes that Um is analogous art because it is reasonably pertinent to a problem faced by the inventor, which is the problem of storing various types of load information and determining modes/functions based on the stored load information.  Um teaches a system and method which teaches the storing of various types of load information and determining modes/functions of the loads based on the stored load information, which is beneficial to the Nishihama combination, as explained above in the rejection.
Um’s invention, as a whole, may be in a different field of endeavor, but a problem solved by Um’s invention (i.e. storing load information and determining modes/functions of the loads based on the information) is reasonably pertinent to the same problem faced by Nishihama.
Regarding Um not teaching the claimed limitations, the Examiner believes that Um in [0162] and [0163] teaches the steps S6 and S7 of Applicant’s Fig. 5.  Um teaches the analysis unit (403’) analyzing the sensor data (i.e. measurement value of the current) and determine load status/performance of the loads (i.e. high/low power modes and/or heating/warming functions) based on the sensor data.  Along with the other prior art references, as explained above in the rejection, teach all of the limitations of the amended independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
12-5-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836